ORDER
PER CURIAM.
Kendrick W. Askew (Defendant) appeals from the trial court’s denial of Defendant’s motion to withdraw his guilty pleas and the judgment and sentence imposed after Defendant pleaded guilty to: 1) one count of second-degree murder, in violation of Section 565.0211; 2) three counts of armed criminal action, in violation of Section 571.015; and 3) two counts of first-degree assault, in violation of Section 565.050. The trial court sentenced Defendant to concurrent terms of twenty years on the conviction for murder, twenty years on each of the convictions for armed criminal action, and fifteen years on each of the convictions for assault, all of which were to be served concurrently with a sentence Defendant already was serving in Cause No. 981-768.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.